IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 101

                                                    OCTOBER TERM, A.D. 2016

                                                           October 20, 2016

IN THE MATTER OF THE ESTATE OF
WALKER P. INMAN, JR. REVOCABLE
TRUST (made irrevocable by death of
Trustor) dated January 25, 2005:

DARALEE INMAN, as Personal
Representative for the Estate of Walker P.
Inman, Jr., deceased; and DARALEE
INMAN and BRETT ARMSTRONG, as
Trustees of the Walker P. Inman, Jr.
Revocable Trust dated January 25, 2005,
                                               S-16-0056
Appellants
(Defendants),

v.

WALKER PATTERSON INMAN, III and
GEORGIA NOEL INMAN, by and
through their Conservator, WYOMING
TRUST COMPANY,

Appellees
(Plaintiffs).

                   Appeal from the District Court of Lincoln County
                      The Honorable Joseph B. Bluemel, Judge

Representing Appellants:
      Michael D. Allen and James K. Sanderson of Sanderson Law Office, Afton,
      Wyoming; Mario M. Rampulla of Prehoda, Leonard & Edwards, LLC, Laramie,
      Wyoming. Argument by Messrs. Allen and Rampulla.
Representing Appellees:
      Judith Studer of Schwartz, Bon, Walker & Studer, LLC, Casper, Wyoming; Jacob
      R. Davis of Grimmer & Associates, PC, Lehi, Utah. Argument by Ms. Studer.

Before HILL, DAVIS, and FOX, JJ, and Waldrip and Campbell, DJJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
FOX, Justice.

[¶1] Daralee Inman appeals an order of the district court that interprets a trust provision
and holds that the Wyoming Probate Code governs the transfer of property to the trust,
but makes no final determination of either of the two consolidated matters. We lack
jurisdiction to decide Daralee Inman’s appeal because the order is not a final appealable
order, and we therefore dismiss.

                                                 ISSUE

[¶2] Does this Court have jurisdiction to consider Daralee Inman’s appeal, or must we
dismiss because the district court’s order is not a final appealable order?

                                                FACTS

[¶3] Walker P. Inman, Jr. executed an inter vivos trust (Trust) and his Last Will and
Testament (Will). Under the terms of the Will, any property or assets in Mr. Inman’s
estate at his death were to be transferred to the Trust and distributed according to the
provisions therein. If the Trust was not in effect at the time of Mr. Inman’s death, the
provisions of the Will were to control the distributions of his assets. The Will contained
a testamentary trust with nearly identical terms as those in the Trust. The beneficiaries
under both the Trust and the Will are Daralee Inman (Daralee), Mr. Inman’s wife, and his
two minor children from a previous marriage.

[¶4] Mr. Inman died in late February 2010,1 and Daralee promptly petitioned the
district court for probate of Mr. Inman’s estate. The district court issued Letters
Testamentary to Daralee and appointed her as Personal Representative of the estate.
Daralee was also one of three Co-Trustees of the Trust.2

[¶5] Two years after the probate was opened, Wyoming Trust Company (WTC) filed a
Voluntary Petition for Appointment of Wyoming Trust Company as the Conservator of
the Minor Children in the probate action. WTC argued that the minor children’s
interests, as beneficiaries of the Trust, were not properly being represented in the probate
and it was necessary for WTC to become Conservator to “protect their interests and
preserve their rights under the Trust, as well as the Estate.” The district court granted
WTC’s petition.




1
  The record inconsistently states the date of death for Mr. Inman as either February 24, 2010, or February
25, 2010.
2
  Brett Armstrong (a/k/a Bret Hansen) and John Bowers were the two additional Trustees. Mr. Armstrong
is currently acting as a Co-Trustee and Mr. Bowers resigned as Trustee in February 2012.


                                                    1
[¶6] WTC, as Conservator for the minor children, filed a separate Complaint for
Declaratory Relief and Damages, Together with Petition to Remove Trustees, alleging six
causes of action: breach of fiduciary duty, failure to account, petition for removal of
trustee, indemnity, declaratory judgment for enforcement of trust, and declaratory
judgment as to costs and attorney fees. The Trustees filed an answer generally denying
all allegations.

[¶7] Over the next two years the cases proceeded simultaneously, with multiple filings
in both matters. At a June 23, 2015 hearing, the district court orally ordered the cases
consolidated and required the parties to brief two issues: what Article IV, ¶ 4.1 of the
Trust meant, and what In Re Estate of George, 2011 WY 157, 265 P.3d 222 (Wyo. 2011)
meant and how it would affect the proceedings. The objective was that a determination
of the two issues would resolve some of the outstanding motions and allow the cases to
move forward.

[¶8] After the parties briefed the two matters, the district court issued its Declaratory
Decision & Order on Interpretation & Application of Trust Article IV, ¶ 4.1 &
Application of the Wyoming Probate Code, holding that the Wyoming Probate Code
governs the Will and the transfer of property to the Trust, and that Article IV, ¶ 4.1 of the
Trust grants the minor children the ability to select from and receive possession of any of
Mr. Inman’s tangible personal property that was or will be transferred to the Trust. It left
unresolved all six causes of action WTC raised in its complaint, and made no final
determinations regarding the probate estate. This appeal followed.

                                      DISCUSSION

Does this Court have jurisdiction to consider Daralee Inman’s appeal, or must we
dismiss because the district court’s order is not a final appealable order?

[¶9] Daralee presents various issues on appeal. However, this Court must first be
satisfied it has jurisdiction to entertain the appeal. The existence of jurisdiction is a
question of law and our review is de novo. Brown v. City of Casper, 2011 WY 35, ¶ 8,
248 P.3d 1136, 1139 (Wyo. 2011). This Court’s jurisdiction is limited to appeals from
final appealable orders. McLean v. Hyland Enterprises, Inc., 2001 WY 111, ¶¶ 19-20, 34
P.3d 1262, 1268 (Wyo. 2001) (holding that this Court has no jurisdiction to entertain an
appeal from non-final order).

[¶10] An appealable order is “[a]n order affecting a substantial right in an action,
when such order, in effect, determines the action and prevents a judgment[.]” W.R.A.P.
1.05(a). This Court has consistently held that an appealable order has “three necessary
characteristics. . . . It must affect a substantial right, determine the merits of the
controversy, and resolve all outstanding issues.” Waldron v. Waldron, 2015 WY 64,
¶ 14, 349 P.3d 974, 977 (Wyo. 2015) (quoting Estate of Dahlke ex rel. Jubie v. Dahlke,


                                             2
2014 WY 29, ¶ 31, 319 P.3d 116, 124 (Wyo. 2014)). The district court limited its
findings to the two preliminary issues briefed by the parties. It did not determine the
merits of the controversy, resolve any of the claims WTC raised in its complaint, or make
any final determinations in the probate matter.

[¶11] In a probate matter “there can be two final appealable orders, one which
determines the parties to whom the estate is to be distributed and how much they will
receive, and another which determines that the personal representative has properly
completed the decreed distribution and administration of the estate.” Estate of Dahlke
ex rel. Jubie v. Dahlke, 2014 WY 29, ¶ 41, 319 P.3d 116, 126 (Wyo. 2014); see also In re
Estate of Novakovich, 2004 WY 158, ¶ 19, 101 P.3d 931, 936 (Wyo. 2004) (holding that
a final decree of distribution and an order closing the estate are the final orders from a
probate proceeding and are therefore entitled to the same weight as a final judgment in
any other civil proceeding). The appealed order did two things: it interpreted a provision
of the Trust, and it held that the Wyoming Probate Code governs transfer of the estate
property to the Trust. It did not grant Daralee’s Final Report and Accounting and Petition
for Final Decree; it did not determine the share of the estate the heirs are entitled to
receive; nor did it discharge the Personal Representative and close the estate. The order
fails to meet the requirements of W.R.A.P. 1.05(a) and is therefore not a final appealable
order.

[¶12] Daralee argues that the order she seeks to appeal is a declaratory judgment
under the Uniform Declaratory Judgments Act (Act), Wyo. Stat. Ann. §§ 1-37-101
through 1-37-115, and is therefore not subject to the W.R.A.P. 1.05(a) final appealable
order rule. Daralee cites the following provision of the Act:

                    Courts of record within their respective jurisdictions
             may declare rights, status and other legal relations whether or
             not further relief is or could be claimed. No proceeding is
             open to objection on the ground that a declaratory judgment
             or decree is prayed for. The declaration may be either
             affirmative or negative in form and effect, and such
             declarations shall have the effect of a final judgment.

Wyo. Stat. Ann. § 1-37-102 (LexisNexis 2015).

[¶13] There are two problems with Daralee’s argument. First, assuming the order could
be considered a declaratory judgment under the Act, it would not be exempt from the
final appealable order requirements of W.R.A.P. 1.05. See Wyo. Stat. Ann. § 1-37-109
(LexisNexis 2015) (“Final orders and judgments entered in declaratory judgment
proceedings may be reviewed as in other civil actions.”); King v. Bd. of Cty. Comm’rs of
Cty. of Fremont, 2010 WY 154, ¶ 10, 244 P.3d 473, 476 (Wyo. 2010) (applying the
“appealable order” requirements of W.R.A.P. 1.05 to a declaratory judgment action). A


                                            3
“declaratory judgment action is not proper where it will not terminate the controversy.”
Rocky Mountain Oil & Gas Ass’n v. State, 645 P.2d 1163, 1168 (Wyo. 1982); see also
Vanderpool v. Fid. & Cas. Ins. Co., 908 S.W.2d 653, 654 (Ark. 1995) (“The Declaratory
Judgment Act states that ‘declarations shall have the force and effect of a final judgment
or decree.’ However, they are not appealable unless they end the controversy or a
severable part of it. If some relief remains to be granted, or a significant factual issue
remains pending below, then the order is not final.”) (internal citations omitted)).

[¶14] Second, none of the claims of the consolidated cases were brought under the Act.
There is no reference to the Act in the pleadings and neither party has attempted to amend
the pleadings under W.R.C.P. 15. Although the district court used the word
“Declaratory” in the title of the order, the clear purpose of the order was to advise the
parties on two preliminary matters, not to create a declaratory judgment where none
existed. See Stone v. Stone, 842 P.2d 545, 548 (Wyo. 1992) (“Instead of emphasizing the
name given to an action below, we should concentrate on the effect the order has on the
parties’ rights.”).

[¶15] Because there is no final appealable order, this Court lacks jurisdiction to decide
the appeal. Accordingly, it is dismissed.




                                            4